—Judgment, Supreme Court, New York County (Marylin Diamond, J.), entered on or about February 26, 1997, which, in a proceeding pursuant to CPLR article 78, denied the petition and dismissed the proceeding, unanimously affirmed, without costs.
We agree with Supreme Court that petitioner’s challenge to the reclassification of his position with the Queens County District Attorney’s office from “non-confidential” to “confidential” is time-barred. Petitioner was aggrieved and the applicable four-month statutory period (see, CPLR 217) began to run, at the latest, on May 18, 1988, when the subject reclassification was filed with the Secretary of State. Clearly, the present proceeding, commenced on or about April 29, 1996, was not timely.
Since petitioner’s claim respecting the propriety of his reclassification is not reviewable, his claim, contingent upon the success of his challenge to his reclassification, that he was entitled to a pretermination hearing must fail; as a confidential employee, petitioner had no right to such a hearing (see, Civil Service Law § 75 [1] [c]) Nor is petitioner entitled to a “name clearing hearing” since he has failed to demonstrate public dissemination of a defamatory charge (see, Matter of Ortiz v Ward, 155 AD2d 245). Concur — Nardelli, J. P., Wallach, Rubin and Mazzarelli, JJ.